Case 2:20-mj-30040-DUTY ECF No.1 filed 01/27/20 PagelD.1 Page 1of4

 

AUSA: : Barrington Wilkins Telephone: (313) 226-9621
AO 91 (Rev. 11/11)--Criminal Complaint Officer: , Kristopher Mead Telephone: (313) 393-3793
UNITED STATES DISTRICT COURT
for the

 

Eastern District of Michigan

United States of America
Vv. ° ,
| Case: 2:20-mj-30040
Laron Darnell Coleman ___ Assigned To : Unassigned
Assign. Date : 1/27/2020
| Description: RE: LARON DARNELL
i COLEMAN (EOB)

 

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

On or about the date(s) of _ January 27, 2020 in the county of __. Wayne in the
Eastern District of Michigan , the defendant(s) violated:
Code Section Offense Description

Title 19, United States Code, Sections 1433(b)(2) Report of arrival of vessels, vehicles, and aircraft
(B) and 1436(c) .

This criminal complaint is based on these facts:

On or about January 22, 2020, in the Eastern District of Michigan, Southern Division, Laron Darnell Coleman, did not
present a vehicle, and all persons and merchandise on board, for inspection, to a customs officer at the customs facility
designated at the Detroit Ambassador Bridge; in violation of Title 19, United States Code, Sections 1433(b)(2)(B) and
1436(c). S

Continued on the attached sheet.

 

Complainant's signature

Kristopher Mead, Enforcement Officer
Printed name and title

Sworn to before me and signed in my presence. , \ | >

 

Date: January 27, 2020 Judge's signature
City and state: _ Detroit, Michigan David R. Grand, United States Magistrate Judge

 

 

Printed name and title
Case 2:20-mj-30040-DUTY ECF No.1 filed 01/27/20 PagelD.2 Page 2 of 4

AFFIDAVIT
The affiant being duly deposed and sworn states:

1. I, Kristopher A. Mead, am an Enforcement Officer with the
Department of Homeland Security, Customs and Border Protection,
and have been employed with the same for over sixteen years.
During my career as a law enforcement officer, I have been involved
in various investigations and arrests concerning port runners,
impeding inspections, and immigration checkpoints, and I have
received training in these areas. This affidavit is submitted in
support of a finding of probable cause and is a summary of
information known to law enforcement personnel, other civilian

witnesses, and me from personal knowledge.

2. Any person in charge of a vehicle who arrives at a border crossing
must “present the vehicle, and all persons and merchandise
(including baggage) on board for inspection . . . to the customs
officer at the customs facility designated for that crossing point.” 19
U.S.C. § 1433(b)(2)(B). An intentional violation of this requirement

. is a criminal offense punishable by a fine of no more than $2,000

and imprisonment for one year, or both. 19 U.S.C. § 1436(c).

3. On January 22, 2020, at approximately 7:40 p.m., at the border
crossing point at the Detroit Ambassador Bridge in Detroit,
Michigan, Customs and Border Protection Officers (CBPO)
encountered a black 2010 Honda Accord bearing Ohio plate

“HWX3894” arriving in lane four. This vehicle was driven by Laron
Case 2:20-mj-30040-DUTY ECF No.1 filed 01/27/20 PagelD.3 Page 3 of 4

Coleman, while Tyree Shaw was a passenger. Primary Officer
CBPO J. Covington was operating lane 4 and identified both
individuals, obtained their declaration, and selected them for a
secondary inspection. A secondary inspection typically involves a
complete search of the vehicle and persons to determine if there is
any undeclared merchandise or contraband that may not be

permissible to enter into the United States.

4. CBPO R. Singh arrived at lane four to escort the vehicle to the
secondary inspection area, pointed to a location in secondary
inspection area and Coleman responded, “Where?” CBPO R. Singh
pointed again toward the secondary inspection area. Instead of going
to the secondary inspection area the vehicle sped up and proceeded
through the toll booths towards the ramp to Interstate 75 at a high
rate of speed. Vehicles at the Ambassador Bridge are referred from
the primary and escorted to the secondary area. The toll booths are
managed by the Ambassador Bridge Company, where travelers pay
their tolls once they are released from primary or after their
secondary inspection is complete. Coleman did not stop to pay the
toll. CBPO R. Singh immediately advised station officers of a port
runner, i.e. a vehicle that evades inspection or the command of a

CBP Officer at a port-of-entry.

5. Therefore, based upon the aforementioned facts, I have probable
cause to believe the defendant, Laron Coleman, did not present the
vehicle, and all persons and merchandise on board, for inspection, to

a customs officer at the customs facility designated for the crossing
Case 2:20-mj-30040-DUTY ECF No.1 filed 01/27/20 PagelD.4 Page 4of4

point, in violation of Title 19 United States Code, Sections 19
ULS.C. §§ 1433(0)2)(B) and 1436(c).

  

 

ZAristopher A. Mead, Enforcement Officer
U.S. Customs and Border Protection

Subscribed and sworn before me
This 27" day of January 2020

AA] >

David R. Grand
United States Magistrate Judge
